[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                               No. 05-16094                       JULY 3, 2006
                           Non-Argument Calendar                THOMAS K. KAHN
                                                                    CLERK
                         ________________________

                             BIA No. A96-270-718


DORIS DE LA INMACULAD TAVERA LARA,

                                                                Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (July 3, 2006)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Doris de la Inmaculad Tavera Lara, proceeding pro se, petitions for review
of the final order of the Bureau of Immigration Appeals (“BIA”) affirming the

decision of the Immigration Judge (“IJ”) denying her application for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”), 8

U.S.C. §§ 1158, 1231, and relief under the United Nations Convention Against

Torture (“CAT”), 8 C.F.R. § 208.16(c). A liberal construction of Tavera Lara’s

brief challenges the IJ’s adverse credibility finding and denial of relief as not based

on cogent reasons or supported by substantial evidence. Because we find the IJ’s

reasons to be cogent and decision to be supported by substantial evidence based on

the record taken as a whole, we DENY Tavera Lara’s petition.

                                 I. BACKGROUND

      Tavera Lara, a Colombian native and citizen, last entered the United States

on 27 December 2001 as a nonimmigrant visitor for pleasure with authorization to

remain until 26 December 2002. In early December 2002 she submitted an

application for asylum and withholding of removal on the ground that she had

suffered persecution in Colombia on the basis of her sexual preference. According

to her application, the trouble began in November 1998 when she informed a co-

worker that she was gay. She asserted that, in January 1999, she was “dismissed

without any reason.” Administrative Record (“AR”) at 616. Shortly thereafter,

she began to receive phone calls threatening her professional reputation. She

further asserted that she feared “antigay groups[s] who persecute and discriminate
                                           2
[against] gay wom[e]n” in Bogota. Id. She contended that, in 1999 and 2000,

many gay women disappeared and were later found dead. Id. In July 2001, one of

her friends disappeared, and this drove her decision to come to the United States in

August. Id. She returned to Colombia on 17 December 2001 “to spend Christmas

with [her] children.” Id. at 619. While there, her “friends told her, [the woman

had been found] dead.” Id. at 616. She came back to the United States on 27

December 2001 and made this application for asylum and withholding of removal

just under a year later.

       In February 2003, Tavera Lara was issued a notice to appear, charging her

with removability under INA § 237(a)(1)(B), for “remain[ing] in the United States

for a time longer than permitted.” Id. at 682-83. At a hearing in June 2003, she

appeared pro se and testified that she was a Colombian citizen, and that she

remained in the United States after her visa expired because she had filed her

asylum application and had been told she could stay. Id. at 104. The IJ found that

the application was not an extension of her stay, and that she was removable from

the United States, as charged. The IJ then continued the hearing on Tavera Lara’s

asylum application several times in order to give her an opportunity to obtain legal

representation.

       At the hearing on her asylum application, Tavera Lara, represented by

counsel and testifying in Spanish, said that she had been born in Bogota,
                                          3
Colombia, that she most recently came to the United States in December 2001, and

that she had left Colombia because she feared for her life and safety as a result of

persecution and threats based on her sexual preference. Id. at 117.

      At the time her first lesbian relationship developed, Tavera Lara had been

working at Los Andes University for over a decade as an administrative assistant

for the department of design. Id. at 122-23. She testified that she had had a cordial

relationship with her coworkers, and that she went to parties with them. Id. at 123.

She also considered her supervisor to be a friend. Id. She claimed that, up to that

point, she had never had problems at work, was always given good evaluations,

and also received promotions and raises. Id. She testified that people at work

often asked why she did not have a boyfriend, but that she had never had any

indication that someone at work thought that she might be gay. Id. at 124-25.

Then, at a Halloween party in 1998, because she was not paying any attention to an

architect that was interested in her, her supervisor asked her if she was gay, and she

told him that she was. Id. at 125. Tavera Lara claimed that, initially, he did not

believe her, but that she was able to convince him. Id. She explained that she

decided to tell him because she thought he was her friend. Id. One or two weeks

later, she contended, the attitude of her coworkers changed. Id. at 126. They were

cold, distant, and did not invite her to any celebrations outside of the office. Id. In

mid-November, her supervisor gave her a “firing letter.” Id. Her contract, which
                                           4
was set to terminate on 14 January 1999, would not be renewed. Id. at 131. She

explained to her supervisor that she needed the job, but he did not change his mind.

Id. at 126-27. She testified that, when she asked him for a letter of

recommendation, he told her that if she wrote it, he would sign it. Id. at 127. On

her last day, she testified, her supervisor finally told her that she was being fired

because of her sexual preferences. Id. at 131. On cross examination, she admitted

that technically, she was not fired, her contract simply was not renewed.

      She explained that she did not have the letter terminating her contract

because it was with an attorney she saw when she was thinking of suing the

university for unjust firing. Id. at 127. She claimed that her children had later tried

to locate the attorney, but he had moved from the city and they were unable to find

him. Id.

      In searching for a new job, Tavera Lara went to four or five architects who

had offered her jobs in the past, but none of them hired her. Id. at 132. She

contended that they failed to hire her because of something her supervisor said

when they called him for a reference, but was unable to say what exactly he might

have said to them. Id. It was at this time, she testified, that she also started

receiving harassing telephone phone calls. Id. at 133. She described how the first

call she received began cordially: a woman caller addressed her by name, asked if

she was looking for a job and inquired about her specialization. Id. at 134. Tavera
                                            5
Lara said that she first believed the woman was interested in offering her a job. Id.

As the conversation progressed, however, the woman began saying that Tavera

Lara would not find a job in her specialization because she was a lesbian. Id.

      Tavera Lara claimed that she also received calls from a man. Id. at 136. She

explained that she was unsure about the frequency of calls in the beginning

because she had not been home as often. Id. Similarly, she was not frightened at

first because she thought the callers would tire of bothering her. Id. After the

second or third call, however, she began hanging up as soon as she realized the

caller was not a friend. Id. at 137. After this, she testified, the calls came on a

daily basis. Id. She contended that she went to the police, who told her that they

could do nothing to help her because she did not know who was calling. Id. at 138.

She asked if they could “intervene” her phone number to find out where the calls

were coming from, but they told her that she needed special permission. Id.

      She claimed that, in November 1999, after her son had answered the phone

and been told that Tavera Lara was a lesbian, she decided to change her phone

number. Id. at 137. For a time, she testified, this proved an effective solution. Id.

at 139. Because the callers did not have her new number, she contended, however,

she then began receiving notes that were left under the door in envelopes addressed

to her by name. Id. at 143. The notes included newspaper clippings about social

cleansing and homosexuals along with handwritten “vulgarities and threats.” Id. at
                                            6
144. She testified that the notes said “[she] was a dirty lesbian,” “was

expendable,” “had no right to have children,” that it was shameful to be a lesbian

with children, and that they “could talk to the welfare institute” and have her

children taken away, especially her daughter. Id.

      She said that she went to the police once in April or May 2000 after

receiving a second note and that the police mocked her and laughed about the note.

Id. at 146, 148. She claimed to have received the first note in approximately April

2000 and to have continued receiving them approximately once a week up until

June 2001. Id. at 146-47. She claimed that, once she realized what they were, she

threw most of the notes away without opening them. Id. at 149. She testified that

one note, which had been opened by her children, particularly stuck in her memory

because it had been a direct threat against her life. Id. This note, which she

claimed arrived in June 2001, related to a lesbian who disappeared and had been

found dead and stated that this could happen to her. Id. Tevara Lara was unable to

produce any of these notes at the hearing.

      She testified that, after a while, she also started receiving calls again. Id. at

144. She said that, according to a letter she had received from her son the week

before the asylum hearing, she was still receiving calls at her apartment in

Colombia. Id. at 144-46. She claimed that the notes frightened her, both for

herself and for her children. Id. at 148. Tavera Lara testified that it was after
                                             7
receiving the death threat note in June 2001 that she decided to spend some time

with family in the United States to “wait for things to calm down or maybe [be]

forgotten.” Id. at 149.

      She claimed that, beginning in January 2001 she had been trying to think of

a solution because she was aware of disappearances and a “social cleaning” of

homosexual women. Id. at 149-50. She talked to her friends about spending some

time away from her apartment, but her friends told her that they could help only for

a time. Id. at 150.

      She testified that, in June 2001, she was attacked on the street by two men as

she was returning home, that one of them took her arms and the other started

touching her “privates.” Id. at 155-56. She claimed that they called her by name

and said, in a vulgar manner, that a women did not exist in order to be with another

woman. Id. at 156. Further, she claimed that a police car approached and the men

ran away, but that when she told the policemen what had happened, they asked if

she had been harmed or robbed and, when she said no, told her there was “nothing

they could do.” Id. She testified that she decided to come to the United States in

June 2001 after this incident and that she also wanted to come to the United States

because a friend had told her that Esther Roso, another homosexual women, had

been found dead. Id. at 156-57.



                                          8
      Tavera Lara came to the United States in August 2001. She testified that, at

the time, she was not thinking of staying, but wanted to see if things would calm

down in her absence. Id. at 157. She stayed with her father, a U.S. citizen, who

was then living in Miami. Id. Tavera Lara testified that she returned to Bogota in

mid-December, “trusting that [she] could stay,” but that she was only able to

“spend Christmas with [her] children [before she] had to come back.” Id. at 158.

She had gone to the St. Vincent foundation, which was closed, and a security guard

told her that one of the principal members of the foundation had disappeared. Id.

She claimed that this made her want to return to the United States because it made

her realize that she had a big problem and bad things were happening to people

really close to her. Id. at 158-59. Tavera Lara admitted that she did not know if

the woman who disappeared had been a lesbian, but that everyone had said she

was. Id. at 159. She returned to the United States on 27 December 2001. Id.

      She explained that when she returned in December, she asked her father to

file a relative petition for her, but that he refused to do so. Id. at 158. She testified

that she believed that if she returned to Colombia, they would not leave her alone,

and, sooner or later, there would be an attempt on her life. Id. at 160. She insisted

that she had already proven that the police would not protect her. Id. She

explained that she did not believe she could relocate in Colombia because the anti-

homosexuality mentality was on a national level. Id. at 160-61.
                                            9
      Tavera Lara was then asked to explain discrepancies between her asylum

application, her testimony at the asylum hearing up to that point, and her interview

with an asylum officer, which had been conducted in English after she filed her

application. She explained that the interviewing officer’s statement that she did

not report the phone calls to the police was incorrect. Id. at 166-67. She explained

that she had not filed suit against the university for discrimination because, if she

had done so, her children would have lost their scholarships. Id. at 167. She

claimed that the June 2001 incident had been the first time she had been physicially

assaulted and asserted that she must have been “mistaken on the dates” when she

told the asylum officer that she had been attacked in February 1999. Id. at 168.

When asked why she had not mentioned the attack at all in her written asylum

application, although it specifically inquires as to whether the applicant has ever

been harmed, Tavera Lara explained that she “did not have any assistan[ce] [i]n

filing this application and maybe that’s why [she] forgot.” Id. Tavera Lara

admitted that she had a university diploma, and explained that her understanding of

English was now better then when she completed the application. Id. at 169.

      Tavera Lara submitted numerous documents in support of her application,

including a declaration by herself that was basically consistent with her testimony,

though more elaborate in detail. In this declaration, Tavera Lara explained that she

had received the note regarding the woman who had been missing and found
                                           10
murdered with the comment that it could happen to her at the end of 2000 or the

beginning of 2001. Id. Tavera Lara stated that, according to her children, the

threatening calls had continued after she left Colombia in August 2001, but

stopped after her daughter told one of the callers that Tavera Lara was no longer in

Bogota. Id. at 272.

       Tavera Lara’s children submitted declarations that corroborated her claims

about receiving telephonic and written threats due to her sexual preferences

between 1999 and 2001. Id. at 294, 295; 250-53; 254-56. Gisela Rodriguez-

Guerrero declared that she and her family knew of the problems Tavera Lara had

had between 1999 and mid-2001, and that the threats must have been real because

Tavera Lara suffered a radical change in her emotional stability. Id. at 296, 297. A

letter from Marta Lucia Palacio V, a psychotherapist, confirmed that Tavera Lara

had attended several sexual therapy and counseling sessions in 1999 “due to a

profound state of anguish caused by her personal and social conflicts.” Id. at 257,

258.

       A letter dated 7 December 1998 and signed by Fabian Lopez Plazas, the

director of the physical plant department at Los Andes University certified that

Tavera Lara had worked as a Physical Plant Assistant and Drafter since January

1985, and that she “stood out because of her excellent work, accomplishment, and

quality in her position.” Id. at 306, 307. She also submitted copies of documents
                                         11
extending her contract each year from 1985 through 1998, and a final settlement of

work contract stating that her date of retirement was 13 January 1999. Id. at 308-

37.

      Also included in Tavera Lara’s documentation were background materials

on Colombia. A 2000 Amnesty International Report described the general human

rights abuses due to the armed conflict, id. at 338, and, regarding homosexuals,

stated that the “killing of so-called ‘disposables’ – homosexuals, prostitutes, petty

criminals, drug dealers and vagrants – by police-backed ‘death squads’ and urban

militias linked to armed opposition groups continued,” id. at 340. According to

the report, there was evidence that illegal paramilitary groups received the active or

tacit support of the armed forces, and that government orders to the armed forces to

combat these groups generally went unheeded. Id. at 339. An April 1996 report

by the Inter-Church Committee on Human Rights in Latin America (“ICCHRLA”)

concerning repression of homosexuals in Latin America stated that a Colombian

organization had documented cases of arbitrary detention, torture, or killings of

homosexuals, and that in Colombia homosexuals had been both arbitrarily detained

and killed by death squads. Id. at 342, 347, 351, 370, 373. This report described a

climate of homophobia in Latin America, which led to a lack of documentation

concerning abuses, and it stated that the social stigma associated with

homosexuality “force[d] the majority of [homosexuals] to hide their sexual
                                          12
orientation.” Id. at 352. In 1995, a Colombian organization attributed 200 deaths

to social cleansing, with homosexuals among the victims. Id. at 359.

       An internet article from the International Gay and Lesbian Human Rights

Commission (“IGLHRC”) dated 13 March 2002, reported that the home of an

openly gay parliamentary candidate had been attacked with a grenade in March

2002, and that he continued to receive death threats following the attack. Id. at

378, 380. The article also reported that the police provided two days of protection

in connection with the attack. Id. at 380. Another article from the IGLHRC from

July 2001, reported that a student active in promoting gay rights at the University

of Antioquia in Medellin, Colombia, had been harassed by a university guard but

that the university had taken no action. Id. at 382-86. An article from the BBC

News’s web site attributed over 5,000 homicides in Colombia in 2002 to social

cleansing operations targeting drug addicts, prostitutes, and homosexuals. Id. at

388.

       Another publication documenting social cleansing and the rights of sexual

minorities in Colombia reported that the groups of people considered “disposable”

and targets of social cleansing included “openly homosexual people living in

poverty,” and, to a “lesser and more subtle extent,” also those from a wealthier

social class. Id. at 412, 414. The author described a re-emergence of the gay and

lesbian movement in Colombia in 1994 but reported that homosexuals were subject
                                         13
to constant harassment by members of the police and army, who often raided bars.

Id. at 435-36. The publication includes an interview with a district Human Rights

Ombudsman who expressed strong anti-homosexual sentiment. Id. at 438-39.

According to this publication, transvestites and prostitutes were the most common

targets, and attacks were often committed by men who met their victims at gay

bars. Id. The author also asserted that discrimination in the workplace and

educational institutions was a worsening problem for people who acknowledged

their sexual orientation. Id. at 440-41.

      The 2003 State Department Country Report described the continuing

violence in Colombia due to the armed conflict, and a poor but improved human

rights record by the government. Id. at 449. It stated that, although civilian

authorities generally maintained effective control over the security forces, there

were instances where members of the security forces acted contrary to the dictates

of the civilian and military authorities. Id. at 449, 464. According to the report,

social cleansing killings of homosexuals and others were sometimes committed by

the paramilitaries and the first nine months of 2003 had seen 229 such killings. Id.

at 454. The report stated that the government had a program to protect human

rights activists and other vulnerable populations, but did not indicate whether

homosexuals were among the groups protected by the program. Id. at 475.



                                           14
      According to a 2002 report from the United Nations High Commissioner for

Refugees (“UNHCR”), abuses and murder were reported against homosexuals and

other groups in areas under strong control of irregular armed groups, primarily the

AUC, but also guerilla groups, as part of social cleansing campaigns. Id. at 503.

The report attributed 319 social cleansing killings taking place between June 2000

and June 2001, to paramilitaries. Id. at 492 n.18. Another 2002 UNHCR report

also confirmed extrajudicial executions of a group of persons including

homosexuals. Id. at 526. The report opined that many extrajudicial executions

were facilitated by the failure of the armed forces to fulfill their duty to protect and

defend the victims. Id. at 528. This report also stated that telephonic and written

death threats were used against persons who were the targets of social cleansing

campaigns, and that sexual minorities were among the groups of people identified

as especially vulnerable, and subject to violations of their fundamental rights and

discrimination. Id. at 529-30. The report acknowledged that the Ministry of the

Interior had protection programs for groups at risk, but did not specifically state

whether sexual minorities were included in these programs. Id. at 585.

      The IJ also entered into evidence the 1997 profile of Colombian asylum

claims and country conditions. According to that report, the Colombian

government did “not discriminate against homosexuals, although . . . [u]nofficial

societal discrimination undeniably exist[ed].” Id. at 230. The report indicated that
                                           15
there were relatively few open homosexuals among Colombia’s political and

business elite. Id. In addition, it stated that homosexuals, particularly those

involved in commercial sex, had been victims of social cleansing by vigilante

groups. Id.

         After acknowledging all the evidence, background material and testimony,

the IJ denied asylum, withholding of removal and CAT relief and ordered Tavera

Lara removed to Colombia. As to the background materials, the IJ conceded “that

there are problems faced by homosexuals in Colombia” including “instances where

individuals have been attacked.” Id. at 81. The IJ also, however, found evidence

in the record to support the contention that the “government [of Colombia] itself

does not discriminate against homosexuals” and “does try and protect individuals

who are attacked because of their sexual preference.” Id. at 82. The IJ pointed out

that the latest Country Reports do “not indicate that there is persecution in

Colombia of homosexuals.” Id. at 83. The IJ observed that persecution was an

“extreme concept,” which ordinarily was not satisfied by discrimination alone. Id.

at 83.

         Tavera Lara testified that she had openly told her boss she was lesbian. Id.

at 83-84.     The IJ was not convinced by her claim that she had lost her job due to

her sexual preference. Id. at 84. He pointed out that she had been unable to

produce the “firing letter” and that the highly complimentary reference letter she
                                            16
had submitted “[spoke] for itself.” Id. Similarly, the IJ noted that Tavera Lara

failed to produce any of the threatening notes she had received. Id.

      The IJ was bothered by the inconsistencies as to date among her various

accounts of her alleged attack, and particularly by the fact that, although it was

perhaps the most significant and relevant event with respect to her claim, she failed

to include the attack in her asylum application. Id. at 84-85, 87. He similarly

found her return to Colombia to spend Christmas with her children inconsistent

with her allegation that she feared for her life there. Id. at 85. The IJ further

observed that, if the attack had been related to her sexual preference, “logic would

dictate” that Tavera Lara would have left immediately after the attack instead of

waiting until 9 August 2001. Id. at 86. Altogether, reemphasizing the

inconsistencies in her accounts of the alleged physical assault and her return to

Colombia in December 2001, the IJ found Tavera Lara’s testimony not to be

credible. Id. at 87. Then, in light of all of the exhibits and documents tendered, the

IJ found that Tavera Lara failed to show either past persecution or a well-founded

fear of persecution, and failed to show that she would more likely than not be

tortured if returned to Colombia. Id. at 86-87.

      Still represented by counsel, Tavera Lara appealed the IJ’s decision to the

BIA, challenging the IJ’s findings that she did not have a well-founded fear of

persecution, and that she was not credible. She argued, inter alia, that the IJ used
                                           17
an incorrect standard of proof, denied relief based on speculation and conjecture,

improperly admitted the asylum officer’s notes, and improperly relied upon her

failure to include the attack in her asylum application. More specifically, Tavera

Lara asserted that the IJ’s credibility findings regarding telling her boss about her

sexual preferences, not leaving immediately after the June 2001 attack, and

returning to Colombia in December 2001, were based on speculation and

conjecture.

      Not finding the IJ’s factual findings to be clearly erroneous, the BIA adopted

and affirmed the IJ’s decision. The BIA further found no error in the admission of

the asylum officer’s summary of Tavera Lara’s asylum interview, finding that it

“present[ed] a clear record of what transpired during the interview and [that] there

[wa]s no evidence suggesting that the summary [wa]s unreliable.” Id. at 2. In her

pro se petition to us, Tavera Lara essentially argues that (1) the IJ’s adverse

credibility finding is not supported by substantial evidence in the record taken as a

whole and (2) if the adverse credibility finding were supported by substantial

evidence, she still met her burden of proof for asylum, withholding of removal, and

CAT relief based on the other evidence in the record.

                                  II. DISCUSSION

      When the BIA issues a decision, we review only that decision, “except to the

extent that it expressly adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d
                                          18
1262, 1284 (11th Cir. 2001). We review the IJ’s opinion in this case because the

BIA has adopted it in full as well as making its own finding as to the consideration

of the asylum officer’s interview summary. See D-Muhumed v. U.S. Att’y Gen.,

388 F.3d 814, 818 (11th Cir. 2004).

      Generally, we review legal determinations by the BIA or IJ de novo. Id. at

817. We examine factual findings, including determinations of credibility,

however, under the substantial evidence test. Id. at 817-18. Under this test, we

“must affirm the BIA’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. at 818. “To reverse

the IJ’s fact findings, we must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

That evidence in the “record may support a contrary conclusion is not enough to

justify a reversal.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004),

cert. denied sub nom. Adefemi v. Gonzales, __ U.S. __, 125 S. Ct. 2245 (2005).

      An alien who arrives in or is present in the United States “may apply for

asylum.” 8 U.S.C. § 1158(a)(1). To qualify for asylum, the alien must be a

“refugee.” Id. § 1158(b)(1)(A). A “refugee” is any person who is unwilling to

return to her home country or to avail herself of that country’s protection “because

of persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.” Id. §
                                          19
1101(a)(42)(A). The asylum applicant “bears the burden of proving such statutory

‘refugee’ status.” Al Najjar, 257 F.3d at 1284 (citing 8 C.F.R. § 208.13(a)). An

applicant satisfies this burden by showing, with specific and credible evidence: (1)

past persecution on account of a statutorily listed factor, or (2) a “well-founded

fear” that her statutorily listed factor will cause future persecution. 8 C.F.R.

§ 208.13(a), (b); Al Najjar, 257 F.3d at 1287. “Demonstrating such a connection

requires the alien to present specific, detailed facts showing a good reason to fear

that he or she will be singled out for persecution on account of . . . an opinion [or

other statutory factor].” Al Najjar, 257 F.3d at 1287 (quotations and citation

omitted). An applicant must show not only that she has a political opinion or

religious or social affiliation, but that she was persecuted because of it. See INS v.

Elias-Zacarias, 502 U.S. 478, 483, 112 S. Ct. 812, 816 (1992).

      To establish a “well-founded fear,” “an applicant must demonstrate that his

or her fear of persecution is subjectively genuine and objectively reasonable.” Al

Najjar, 257 F.3d at 1289. A “well-founded fear” of persecution may be established

based on (1) past persecution on account of race, religion, nationality, social group

membership, or political opinion that creates a presumption of a “well-founded

fear” when not rebutted by the INS; (2) a reasonable possibility of personal

persecution that cannot be avoided by relocating within the subject country; or (3)

a pattern or practice in the subject country of persecuting members of a statutorily
                                           20
defined group of which the applicant is a member. See 8 C.F.R. § 208.13(b)(1),

(2).

       We have noted that persecution is “an ‘extreme concept’ requiring ‘more

than a few isolated incidents of verbal harassment or intimidation’ and that ‘[m]ere

harassment does not amount to persecution.’”      Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1231 (11th Cir. 2005) (per curiam) (quoting Gonzalez v. Reno, 212

F.3d 1338, 1355 (11th Cir. 2000)) (alteration in original). Furthermore, “[n]ot all

exceptional treatment is persecution.” Gonzalez, 212 F.3d at 1355.

       “The testimony of the applicant, if credible, may be sufficient to sustain the

burden of proof without corroboration.” 8 C.F.R. §§ 208.13(a), 208.16(b). On the

other hand, “an adverse credibility determination alone may be sufficient to

support the denial of an asylum application.” Forgue v. U.S. Att’y. Gen., 401 F.3d

1282, 1287 (11th Cir. 2005). “The weaker an applicant’s testimony . . . the greater

the need for corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d 1198,

1201 (11th Cir. 2005). In making an adverse credibility determination, however,

an IJ must offer “specific, cogent reasons.” Forgue, 401 F.3d at 1287. An IJ’s

finding must be based on evidence in the record and not on speculation or

conjecture. Sukwanputra v. Gonzales, 434 F.3d 627, 636 (3d Cir. 2006). Further,

“minor inconsistencies and minor admissions that ‘reveal nothing about an asylum

applicant's fear for his safety are not an adequate basis for an adverse credibility
                                           21
finding.’” Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002); see also Chebchoub

v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001). Finally, “an adverse credibility

determination does not alleviate the IJ's duty to consider other evidence produced

by an asylum applicant.” Forgue, 401 F.3d at 1287. Nevertheless, when the IJ

enumerates an applicant’s inconsistencies and is supported by the record, “we will

not substitute our judgment for that of the IJ with respect to its credibility

findings.” D-Muhumed, 388 F.3d at 819.

A. Adverse Credibility

       Tavera Lara first challenges the IJ’s adverse credibility determination in her

case. Here, the IJ’s concern about Tavera Lara’s credibility arose primarily from

inconsistencies regarding the alleged physical assault and the fact that she returned

to Colombia in December 2001 after having left the previous August. Tavera Lara

testified that she was physically assaulted only one time, and that this assault was

one of the reasons she decided to leave Colombia. Accordingly, we find that this is

a significant event to her case for asylum and that her failure to include the attack

in her application, particularly in light of her widely varying accounts as to the date

of the attack,1 was properly considered by the IJ in determining her credibility.


       1
         Although part of the administrative record, the asylum officer’s interview notes were
never offered into evidence by the government. Nevertheless, the same information
demonstrating the inconsistencies was elicited during the hearing: when the government asked
Tavera Lara why she had told the asylum officer that the attack occurred in February 1999
instead of in June 2001, Tavera Lara replied that she must have erred as to the date during the
                                                22
       Nor can we find that the record compels reversal of the IJ’s finding, based

upon Tavera Lara’s return to Colombia in December 2001, that her subjective fear

of harm was not credible. Tavera Lara testified that she returned in December

2001 with the intent to remain, but stated on her application that she returned in

order to spend Christmas with her children. It is not unreasonable to infer from a

person’s return under the circumstances Tavera Lara described, that she does not

fear for her safety. Moreover, she would not have disclosed her sexual preference

if she feared persecution. Tavera Lara, therefore, cannot meet her burden of

showing that the IJ’s adverse credibility determination was based on speculation,

lacked cogent reasons, or was not supported by substantial evidence.

B. Rest of the Evidence

       Tavera Lara also argues that the IJ failed properly to consider all the

evidence she submitted. When the applicant offers “other evidence of persecution,

whatever form it may take, the IJ must consider that evidence, and it is not

sufficient to rely solely on an adverse credibility determination in those instances.”

Forgue, 401 F.3d at 1287.

       Contrary to Tavera Lara’s assertion, the IJ denied her claims explicitly based

on a review of “the totality of the exhibits and the documents tendered.” AR at 86.

Even if, based upon the background evidence, the IJ found that Tavera Lara could

interview. AR at 165-69, 236-47.
                                          23
establish the objective aspect of a well-founded fear of future persecution, the

adverse credibility determination regarding the subjective component precludes

relief.

          Tavera Lara also complains that she has proven past persecution, which

gives rise to a presumption of a well-founded fear of future persecution. First, the

IJ’s finding that Tavera Lara failed to establish past persecution is supported by

substantial evidence in the record. The record evidence corroborated only Tavera

Lara’s claims of receiving written and telephonic threats. However, these

harassing or threatening calls and notes “do not rise to the level of past persecution

that would compel reversal of the IJ’s decision.” See Sepulveda, 401 F.3d at 1231.

Second, even if she had proven past persecution, Tavera Lara still cannot meet the

subjective prong of the well-founded fear standard. In sum, regardless of the

evidence of discrimination and violence against certain groups of homosexuals in

Colombia, the record does not compel reversal of the IJ’s finding that Tavera Lara

fails to meet the subjective fear of harm requirement for asylum.

C. Withholding of Removal

          To establish eligibility for withholding of removal under the INA, the

applicant must show that her “life or freedom would be threatened in that country

because of [her] race, religion, nationality, membership in a particular social group,

or political opinion.” 8 U.S.C. § 1231(b)(3)(A). This standard for withholding of
                                            24
removal is more stringent than the well-founded fear standard for asylum; thus, if

an applicant is unable to meet the well-founded fear standard for asylum, she is

generally unable to qualify for withholding of removal or deportation. See Al

Najjar, 257 F.3d at 1292-93. Such is the case for Tavera Lara.

D. CAT Relief

      In order to obtain relief under the CAT, a petitioner must show that “it is

more likely than not that she will be tortured in her home country at the hands of

her government or that her government will acquiesce in the torture.” Sanchez v.

U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004) (per curiam). The burden of

proof for an applicant seeking withholding of removal under the CAT, like the

burden for an applicant seeking withholding of removal under the INA, is higher

than the burden for showing entitlement to asylum. Al Najjar, 257 F.3d at 1303-

04. Thus, because Tavera Lara has failed to demonstrate a well-founded fear of

persecution based on her sexual preferences, she also fails to meet the standard for

relief under CAT.

                                III. CONCLUSION

      Tavera Lara petitions for review of the final order of the BIA, affirming the

decision of the IJ, denying her application for asylum and withholding of removal

under the INA and CAT. Because we find the adverse credibility finding to be



                                         25
supported by substantial evidence and the denial of relief to be supported by the

record as a whole, we DENY Tavera Lara’s petition.




                                         26